Exh 10.1

 

INVESTORS FINANCIAL SERVICES CORP.

 

AMENDED AND RESTATED 1995 STOCK PLAN

 

 

           1.          Purpose. The purpose of the Investors Financial Services
Corp. 1995 Stock Plan (the “Plan”) is to encourage key employees of Investors
Financial Services Corp. (the “Company”) and of any present or future parent or
subsidiary of the Company (collectively, “Related Corporations”) and other
individuals who render services to the Company or a Related Corporation, by
providing opportunities to participate in the ownership of the Company and its
future growth through (a) the grant of options which qualify as “incentive stock
options” (“ISOs”) under Section 422(b) of the Internal Revenue Code of 1986, as
amended (the “Code”); (b) the grant of options which do not qualify as ISOs
(“Non-Qualified Options”); (c) awards of stock in the Company (“Awards”); and
(d) opportunities to make direct purchases of stock in the Company
(“Purchases”).  Both ISOs and Non-Qualified Options are referred to hereafter
individually as an “Option” and collectively as “Options.”  Options, Awards and
authorizations to make Purchases are referred to hereafter collectively as
“Stock Rights.”  As used herein, the terms “parent” and “subsidiary” mean
“parent corporation” and “subsidiary corporation,” respectively, as those terms
are defined in Section 424 of the Code.

 

                                2.          Administration of the Plan.

 

                                             A.         Board or Committee
Administration.  The Plan shall be administered by the Board of Directors of the
Company (the “Board”) or by a committee appointed by the Board (the
“Committee”); provided that the Plan shall be administered: (i) to the extent
required by applicable regulations under Section 162(m) of the Code, by two or
more “outside directors” (as defined in applicable regulations thereunder) and
(ii) to the extent required by Rule 16b-3 promulgated under the Securities
Exchange Act of 1934 or any successor provision (“Rule 16b-3”), by a
disinterested administrator or administrators within the meaning of Rule 16b-3. 
Hereinafter, all references in this Plan to the “Committee” shall mean the Board
if no Committee has been appointed.  Subject to ratification of the grant or
authorization of each Stock Right by the Board (if so required by applicable
state law), and subject to the terms of the Plan, the Committee shall have the
authority to (i) determine to whom (from among the class of employees eligible
under paragraph 3 to receive ISOs) ISOs shall be granted, and to whom (from
among the class of individuals and entities eligible under paragraph 3 to
receive Non-Qualified Options and Awards and to make Purchases) Non-Qualified
Options, Awards and authorizations to make Purchases may be granted;
(ii) determine the time or times at which Options or Awards shall be granted or
Purchases made; (iii) determine the purchase price of shares subject to each
Option or Purchase, which prices shall not be less than the minimum price
specified in paragraph 6; (iv) determine whether each Option granted shall be an
ISO or a Non-Qualified Option; (v) determine (subject to paragraph 7) the time
or times when each Option shall become exercisable and the duration of the
exercise period; (vi) extend the period during which outstanding Options may be
exercised; (vii) determine whether restrictions such as repurchase options are
to be imposed on shares subject to Options, Awards and Purchases and the nature
of such restrictions, if any, and (viii) interpret the Plan and prescribe and
rescind rules and regulations relating to it.  If the Committee determines to
issue a Non-Qualified Option, it shall take whatever actions it deems necessary,
under Section 422 of the Code and the regulations promulgated thereunder, to
ensure that such Option is not treated as an ISO.  The interpretation and
construction by the Committee of any provisions of the Plan or of any Stock
Right granted under it shall be final unless otherwise determined by the Board. 
The Committee may from time to time adopt such rules and regulations for
carrying out the Plan as it may deem advisable.  No member of the Board or the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Stock Right granted under it.

 

1

--------------------------------------------------------------------------------


 

                                             B.         Committee Actions.  The
Committee may select one of its members as its chairman, and shall hold meetings
at such time and places as it may determine.  A majority of the Committee shall
constitute a quorum and acts of a majority of the members of the Committee at a
meeting at which a quorum is present, or acts reduced to or approved in writing
by all the members of the Committee (if consistent with applicable state law),
shall be the valid acts of the Committee.   From time to time the Board may
increase the size of the Committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefor, fill vacancies however caused, or remove all members of the Committee
and thereafter directly administer the Plan.

 

                                             C.         Grant of Stock Rights to
Board Members.  Subject to the provisions of paragraph 2(A) above, if
applicable, Stock Rights may be granted to members of the Board.  All grants of
Stock Rights to members of the Board shall in all other respects be made in
accordance with the provisions of this Plan applicable to other eligible
persons.  Consistent with the provisions of Paragraph 2(A) above, members of the
Board who either (i) are eligible to receive grants of Stock Rights pursuant to
the Plan or (ii) have been granted Stock Rights may vote on any matters
affecting the administration of the Plan or the grant of any Stock Rights
pursuant to the Plan, except that no such member shall act upon the granting to
himself or herself of Stock Rights, but any such member may be counted in
determining the existence of a quorum at any meeting of the Board during which
action is taken with respect to the granting to such member of Stock Rights.

 

           3.          Eligible Employees and Others.  ISOs may be granted only
to employees of the Company or any Related Corporation.  Non-Qualified Options,
Awards and authorizations to make Purchases may be granted to any employee,
officer or director (whether or not also an employee) or consultant of the
Company or any Related Corporation.  The Committee may take into consideration a
recipient’s individual circumstances in determining whether to grant a Stock
Right.  The granting of any Stock Right to any individual or entity shall
neither entitle that individual or entity to, nor disqualify such individual or
entity from, participation in any other grant of Stock Rights.

 

           4.          Stock.  The stock subject to Stock Rights shall be
authorized but unissued shares of Common Stock of the Company, par value $.01
per share (the “Common Stock”), or shares of Common Stock reacquired by the
Company in any manner.  The aggregate number of shares which may be issued
pursuant to the Plan is 7,640,000, subject to adjustment as provided in
paragraph 13.  If any Stock Right granted under the Plan shall expire or
terminate for any reason without having been exercised in full or shall cease
for any reason to be exercisable in whole or in part or shall be repurchased by
the Company, the shares of Common Stock subject to such Stock Right shall again
be available for grants of Stock Rights under the Plan.

 

           No employee of the Company or any Related Corporation may be granted
Options to acquire, in the aggregate, more than 1,792,000 shares of Common Stock
under the Plan, subject to adjustment as provided in paragraph 13.  If any
Option granted under the Plan shall expire or terminate for any reason without
having been exercised in full or shall cease for any reason to be exercisable in
whole or in part or shall be repurchased by the Company, the shares subject to
such Option shall be included in the determination of the aggregate number of
shares of Common Stock deemed to have been granted to such employee under the
Plan.  If, in accordance with the Plan, an optionee uses shares of common stock
of the Company to pay the exercise price of an Option, only the number of shares
issued net of shares tendered in payment of such exercise price shall be deemed
to be issued for purposes of determining the maximum number of shares available
under the Plan.

 

           5.          Granting of Stock Rights.  Stock Rights may be granted
under the Plan at any time on or after August 15, 1995 and prior to August 1,
2005.  The date of grant of a Stock Right under the Plan will be the date
specified by the Committee at the time it grants the Stock Right; provided,
however, that such date shall not be prior to the date on which the Committee
acts to approve the grant.  Options granted under

 

 

2

--------------------------------------------------------------------------------


 

the Plan are intended to qualify as performance-based compensation to the extent
required under Treasury Regulation Section 1.162-27.

 

           6.          Minimum Option Price; ISO Limitations.

 

                                             A.         Price for Non-Qualified
Options, Awards and Purchases.  The exercise price per share specified in the
agreement relating to each Non-Qualified Option granted, and the purchase price
per share of stock granted in any Award or authorized as a Purchase, under the
Plan shall in no event be less than the minimum legal consideration required
therefor under the laws of any jurisdiction in which the Company or its
successors in interest may be organized.

 

                                             B.         Price for ISOs.  The
exercise price per share specified in the agreement relating to each ISO granted
under the Plan shall not be less than the fair market value per share of Common
Stock on the date of such grant.  In the case of an ISO to be granted to an
employee owning stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Related
Corporation, the price per share specified in the agreement relating to such ISO
shall not be less than one hundred ten percent (110%) of the fair market value
per share of Common Stock on the date of grant.  For purposes of determining
stock ownership under this paragraph, the rules of Section 424(d) of the Code
shall apply.

 

                                             C.         $100,000 Annual
Limitation on ISO Vesting.  Each eligible employee may be granted Options
treated as ISOs only to the extent that, in the aggregate under this Plan and
all incentive stock option plans of the Company and any Related Corporation,
ISOs do not become exercisable for the first time by such employee during any
calendar year with respect to stock having a fair market value (determined at
the time the ISOs were granted) in excess of $100,000.  The Company intends to
designate any Options granted in excess of such limitation as Non-Qualified
Options.

 

                                             D.         Determination of Fair
Market Value.  If, at the time an Option is granted under the Plan, the
Company’s Common Stock is publicly traded, “fair market value” shall be
determined as of the date of grant or, if the prices or quotes discussed in this
sentence are unavailable for such date, the last business day for which such
prices or quotes are available prior to the date of grant and shall mean (i) the
average (on that date) of the high and low prices of the Common Stock on the
principal national securities exchange on which the Common Stock is traded, if
the Common Stock is then traded on a national securities exchange; or (ii) the
last reported sale price (on that date) of the Common Stock on the Nasdaq
National Market, if the Common Stock is not then traded on a national securities
exchange; or (iii) the closing bid price (or average of bid prices) last quoted
(on that date) by an established quotation service for over-the-counter
securities, if the Common Stock is not reported on the Nasdaq National Market. 
If the Common Stock is not publicly traded at the time an Option is granted
under the Plan, “fair market value” shall mean the fair value of the Common
Stock as determined by the Committee after taking into consideration all factors
which it deems appropriate, including, without limitation, recent sale and offer
prices of the Common Stock in private transactions negotiated at arm’s length.

 

           7.          Option Duration.  Subject to earlier termination as
provided in paragraphs 9 and 10 or in the agreement relating to such Option,
each Option shall expire on the date specified by the Committee, but not more
than (i) ten years from the date of grant in the case of Options generally and
(ii) five years from the date of grant in the case of ISOs granted to an
employee owning stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Related
Corporation, as determined under paragraph 6(B).  Subject to earlier termination
as provided in paragraphs 9 and 10, the term of each ISO shall be the term set
forth in the original instrument granting such ISO, except with respect to any
part of such ISO that is converted into a Non-Qualified Option pursuant to
paragraph 16.

 

3

--------------------------------------------------------------------------------


 

           8.          Exercise of Option.  Subject to the provisions of
paragraphs 9 through 12, each Option granted under the Plan shall be exercisable
as follows:

 

                                             A.         Vesting.  The Option
shall either be fully exercisable on the date of grant or shall become
exercisable thereafter in such installments as the Committee may specify.

 

                                             B.         Full Vesting of
Installments.  Once an installment becomes exercisable it shall remain
exercisable until expiration or termination of the Option, unless otherwise
specified by the Committee.

 

                                             C.         Partial Exercise.  Each
Option or installment may be exercised at any time or from time to time, in
whole or in part, for up to the total number of shares with respect to which it
is then exercisable.

 

                                             D.         Acceleration of
Vesting.  The Committee shall have the right to accelerate the date that any
installment of any Option becomes exercisable; provided that the Committee shall
not, without the consent of an optionee, accelerate the permitted exercise date
of any installment of any Option granted to any employee as an ISO (and not
previously converted into a Non-Qualified Option pursuant to paragraph 16) if
such acceleration would violate the annual vesting limitation contained in
Section 422(d) of the Code, as described in paragraph 6(C).

 

            9.         Termination of Employment.  Unless otherwise specified in
the agreement relating to such ISO, if an ISO optionee ceases to be employed by
the Company and all Related Corporations other than by reason of death or
disability as defined in paragraph 10, no further installments of his or her
ISOs shall become exercisable, and his or her ISOs shall terminate on the
earlier of (a) thirty (30) days after the  date of termination of his or her
employment, or (b)  their specified expiration dates, except to the extent that
such ISOs (or unexercised installments thereof) have been converted into
Non-Qualified Options pursuant to paragraph 16.  For purposes of this
paragraph 9, employment shall be considered as continuing uninterrupted during
any bona fide leave of absence (such as those attributable to illness, military
obligations or governmental service) provided that the period of such leave does
not exceed 90 days or, if longer, any period during which such optionee’s right
to reemployment is guaranteed by statute.  A bona fide leave of absence with the
written approval of the Committee shall not be considered an interruption of
employment under this paragraph 9, provided that such written approval
contractually obligates the Company or any Related Corporation to continue the
employment of the optionee after the approved period of absence.  ISOs granted
under the Plan shall not be affected by any change of employment within or among
the Company and Related Corporations, so long as the optionee continues to be an
employee of the Company or any Related Corporation.  Nothing in the Plan shall
be deemed to give any grantee of any Stock Right the right to be retained in
employment or other service by the Company or any Related Corporation for any
period of time.

 

                                    10.      Death; Disability.

 

                                                           A.         Death.  If
an ISO optionee ceases to be employed by the Company and all Related
Corporations by reason of his or her death, any ISO owned by such optionee may
be exercised, to the extent otherwise exercisable on the date of death, by the
estate, personal representative or beneficiary who has acquired the ISO by will
or by the laws of descent and distribution, until the earlier of (i) the
specified expiration date of the ISO or (ii) one year from the date of the
optionee’s death.

 

                                                           B.        
Disability.  If an ISO optionee ceases to be employed by the Company and all
Related Corporations by reason of his or her disability, such optionee shall
have the right to exercise any ISO held by him or her on the date of termination
of employment, for the number of shares for which he or she could have exercised
on that date, until the earlier of (i) the specified expiration date of the ISO
or (ii)  one year from the date of the termination of the optionee’s
employment.  For the

 

 

4

--------------------------------------------------------------------------------


 

                                purposes of the Plan, the term “disability”
shall mean “permanent and total disability” as defined in Section 22(e)(3) of
the Code or any successor statute.

 

                11.          Assignability. Except as set forth below, (i) no
Stock Right shall be transferable by any grantee other than by will or by the
laws of descent and distribution and (ii) Stock Rights may be exercised during
the grantee’s lifetime only by the grantee (or, if the grantee is disabled and
so long as the Stock Right remains exercisable, by the grantee’s duly appointed
guardian or other legal representative). However, a grantee may transfer (i) a
Non-Qualified Option pursuant to a valid domestic relations order and (ii) a
Stock Right other than an ISO to, or for the benefit of, family members or to
other persons for estate planning purposes.  Following any such transfer, any
such Stock Right shall continue to be subject to the same terms and conditions
as were applicable immediately prior to transfer, and references to a grantee,
to the extent relevant in the context, shall include references to authorized
transferees.  The events and consequences of termination of employment set forth
in a grantee’s agreement pursuant to which such Stock Right is granted shall
continue to be applied and triggered with reference to the original grantee,
following which the Stock Right shall be exercisable by the transferee only to
the extent and for the periods specified in such agreement.

 

           12.        Terms and Conditions of Options.  Options shall be
evidenced by instruments (which need not be identical) in such forms as the
Committee may from time to time approve.  Such instruments shall conform to the
terms and conditions set forth in paragraphs 6 through 11 hereof and may contain
such other provisions as the Committee deems advisable which are not
inconsistent with the Plan, including restrictions applicable to shares of
Common Stock issuable upon exercise of Options.  The Committee may specify that
any Non-Qualified Option shall be subject to the restrictions set forth herein
with respect to ISOs, or to such other termination and cancellation provisions
as the Committee may determine.  The Committee may from time to time confer
authority and responsibility on one or more of its own members and/or one or
more officers of the Company to execute and deliver such instruments.  The
proper officers of the Company are authorized and directed to take any and all
action necessary or advisable from time to time to carry out the terms of such
instruments.

 

           13.        Adjustments.

 

                                             A.         Stock Dividends and
Stock Splits.  If the shares of Common Stock shall be subdivided or combined
into a greater or smaller number of shares or if the Company shall issue any
shares of Common Stock as a stock dividend on its outstanding Common Stock, the
number of shares of Common Stock deliverable upon the exercise of Options shall
be appropriately increased or decreased proportionately, and appropriate
adjustments shall be made in the purchase price per share to reflect such
subdivision, combination or stock dividend.

 

                                             B.         Consolidations or
Mergers.  If the Company is to be consolidated with or acquired by another
entity in a merger, sale of all or substantially all of the Company’s assets or
otherwise (an “Acquisition”), the Committee or the board of directors of any
entity assuming the obligations of the Company hereunder (the “Successor
Board”), shall, as to outstanding Options, either (i) make appropriate provision
for the continuation of such Options by substituting on an equitable basis for
the shares then subject to such Options either (a) the consideration payable
with respect to the outstanding shares of Common Stock in connection with the
Acquisition, (b) shares of stock of the surviving corporation or (c) such other
securities as the Successor Board deems appropriate, the fair market value of
which shall not materially exceed the fair market value of the shares of Common
Stock subject to such Options immediately preceding the Acquisition; or
(ii) upon written notice to the optionees, provide that all Options must be
exercised, to the extent then exercisable, within a specified number of days of
the date of such notice, at the end of which period the Options shall terminate;
or (iii) terminate all Options in exchange for a cash payment equal to the
excess of the fair market value of the shares subject to such Options (to the
extent then exercisable) over the exercise price thereof.

 

5

--------------------------------------------------------------------------------


 

                                             C.         Recapitalization or
Reorganization.  In the event of a recapitalization or reorganization of the
Company (other than a transaction described in subparagraph B above) pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, an optionee upon exercising
an Option shall be entitled to receive for the purchase price paid upon such
exercise the securities he or she would have received if he or she had exercised
such Option prior to such recapitalization or reorganization.

 

                                             D.         Modification of ISOs. 
Notwithstanding the foregoing, any adjustments made pursuant to subparagraphs A,
B or C with respect to ISOs shall be made only after the Committee, after
consulting with counsel for the Company, determines whether such adjustments
would constitute a “modification” of such ISOs (as that term is defined in
Section 424 of the Code) or would cause any adverse tax consequences for the
holders of such ISOs.  If the Committee determines that such adjustments made
with respect to ISOs would constitute a modification of such ISOs or would cause
adverse tax consequences to the holders, it may refrain from making such
adjustments.

 

                                             E.          Dissolution or
Liquidation.  In the event of the proposed dissolution or liquidation of the
Company, each Option will terminate immediately prior to the consummation of
such proposed action or at such other time and subject to such other conditions
as shall be determined by the Committee.

 

                                             F.          Issuances of
Securities.  Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to Options.  No adjustments
shall be made for dividends paid in cash or in property other than securities of
the Company.

 

                                             G.         Fractional Shares.  No
fractional shares shall be issued under the Plan and the optionee shall receive
from the Company cash in lieu of such fractional shares.

 

                                             H.         Adjustments.  Upon the
happening of any of the events described in subparagraphs A, B or C above, the
class and aggregate number of shares and the per participant limit set forth in
paragraph 4 hereof that are subject to Stock Rights which previously have been
or subsequently may be granted under the Plan shall also be appropriately
adjusted to reflect the events described in such subparagraphs.  The Committee
or the Successor Board shall determine the specific adjustments to be made under
this paragraph 13 and, subject to paragraph 2, its determination shall be
conclusive.

 

           14.        Means of Exercising Options.  An Option (or any part or
installment thereof) shall be exercised by giving written notice to the Company
at its principal office address, or to such transfer agent as the Company shall
designate.  Such notice shall identify the Option being exercised and specify
the number of shares as to which such Option is being exercised, accompanied by
full payment of the purchase price therefor either (a) in United States dollars
in cash or by check, (b) at the discretion of the Committee, through delivery of
shares of Common Stock having a fair market value equal as of the date of the
exercise to the cash exercise price of the Option, (c) at the discretion of the
Committee, by delivery of the grantee’s personal recourse note bearing interest
payable not less than annually at no less than 100% of the lowest applicable
Federal rate, as defined in Section 1274(d) of the Code, (d) at the discretion
of the Committee and consistent with applicable law, through the delivery of an
assignment to the Company of a sufficient amount of the proceeds from the sale
of the Common Stock acquired upon exercise of the Option and an authorization to
the broker or selling agent to pay that amount to the Company, which sale shall
be at the participant’s direction at the time of exercise, or (e) at the
discretion of the Committee, by any combination of (a), (b), (c) and (d) above. 
If the Committee exercises its discretion to permit payment of the exercise
price of an ISO by means of the methods set forth in clauses (b), (c), (d) or
(e) of the preceding sentence, such discretion shall be exercised in writing at
the time of the grant of the ISO in question.  The holder of an Option shall not
have the rights of a stockholder with respect to the shares covered by such
Option until the date of issuance of a stock certificate to such holder for such
shares.  Except as expressly provided above in

 

6

--------------------------------------------------------------------------------


 

paragraph 13 with respect to changes in capitalization and stock dividends, no
adjustment shall be made for dividends or similar rights for which the record
date is before the date such stock certificate is issued.

 

           15.        Term and Amendment of Plan.  This Plan was originally
adopted by the Board on August 15, 1995, and approved by the sole stockholder of
the Company in August 1995.  The Plan shall expire at the end of the day on
August 1, 2005 (except as to Options outstanding on that date).  The Board may
terminate or amend the Plan in any respect at any time, except that, without the
approval of the stockholders obtained within 12 months before or after the Board
adopts a resolution authorizing any of the following actions: (a) the total
number of shares that may be issued under the Plan may not be increased (except
by adjustment pursuant to paragraph 13); (b) the benefits accruing to
participants under the Plan may not be materially increased; (c) the
requirements as to eligibility for participation in the Plan may not be
materially modified; (d) the provisions of paragraph 3 regarding eligibility for
grants of ISOs may not be modified; (e) the provisions of paragraph 6(B)
regarding the exercise price at which shares may be offered pursuant to ISOs may
not be modified (except by adjustment pursuant to paragraph 13); (f) the
expiration date of the Plan may not be extended; and (g) the Board may not take
any action which would cause the Plan to fail to comply with Rule 16b-3.  Except
as otherwise provided in this paragraph 15, in no event may action of the Board
or stockholders alter or impair the rights of a grantee, without such grantee’s
consent, under any Option previously granted to such grantee.

 

           16.        Conversion of ISOs into Non-Qualified Options.  The
Committee, at the written request or with the written consent of any optionee,
may in its discretion take such actions as may be necessary to convert such
optionee’s ISOs (or any installments or portions of installments thereof) that
have not been exercised on the date of conversion into Non-Qualified Options at
any time prior to the expiration of such ISOs, regardless of whether the
optionee is an employee of the Company or a Related Corporation at the time of
such conversion.  Such actions may include, but shall not be limited to,
extending the exercise period or reducing the exercise price of the appropriate
installments of such ISOs.  At the time of such conversion, the Committee (with
the consent of the optionee) may impose such conditions on the exercise of the
resulting Non-Qualified Options as the Committee in its discretion may
determine, provided that such conditions shall not be inconsistent with this
Plan.  Nothing in the Plan shall be deemed to give any optionee the right to
have such optionee’s ISOs converted into Non-Qualified Options, and no such
conversion shall occur until and unless the Committee takes appropriate action.

 

           17.        Application Of Funds.  The proceeds received by the
Company from the sale of shares pursuant to Options granted and Purchases
authorized under the Plan shall be used for general corporate purposes.

 

           18.        Notice to Company of Disqualifying Disposition.  By
accepting an ISO granted under the Plan, each optionee agrees to notify the
Company in writing immediately after such optionee makes a Disqualifying
Disposition (as described in Sections 421, 422 and 424 of the Code and
regulations thereunder) of any stock acquired pursuant to the exercise of ISOs
granted under the Plan.  A Disqualifying Disposition is generally any
disposition occurring on or before the later of (a) the date two years following
the date the ISO was granted or (b) the date one year following the date the ISO
was exercised.

 

           19.        Withholding of Additional Income Taxes.  Upon the exercise
of a Non-Qualified Option, the transfer of a Stock Right, the grant of an Award,
the making of a Purchase of Common Stock for less than its fair market value,
the making of a Disqualifying Disposition (as defined in paragraph 18), the
vesting or transfer of restricted stock or securities acquired on the exercise
of an Option hereunder, or the making of a distribution or other payment with
respect to such stock or securities, the Company may withhold taxes in respect
of amounts that constitute compensation includible in gross income.  The
Committee in its discretion may condition (i) the exercise of an Option,
(ii) the grant of an Award, (iii) the making of a Purchase of Common Stock for
less than its fair market value, or (iv) the vesting or transferability of
restricted stock or securities acquired by exercising an Option, on the
grantee’s making satisfactory arrangement for such withholding.  Such
arrangement may include payment by the grantee in cash or by check of the amount
of the withholding taxes or, at the discretion of the Committee, by the

 

7

--------------------------------------------------------------------------------


 

grantee’s delivery of previously held shares of Common Stock or the withholding
from the shares of Common Stock otherwise deliverable upon exercise of a Option
shares having an aggregate fair market value equal to the amount of such
withholding taxes.

 

           20.        Governmental Regulation.  The Company’s obligation to sell
and deliver shares of the Common Stock under this Plan is subject to the
approval of any governmental authority required in connection with the
authorization, issuance or sale of such shares.

 

           Government regulations may impose reporting or other obligations on
the Company with respect to the Plan.  For example, the Company may be required
to send tax information statements to employees and former employees that
exercise ISOs under the Plan, and the Company may be required to file tax
information returns reporting the income received by grantees of Options in
connection with the Plan.

 

           21.        Governing Law.  The validity and construction of the Plan
and the instruments evidencing Options shall be governed by the laws of the
Commonwealth of Massachusetts, or the laws of any jurisdiction in which the
Company or its successors in interest may be organized.

 

 

8

--------------------------------------------------------------------------------